OFFICE    OF THE AITORNN     GENERAL      OF TEXAS




            Hamable     lL P.
            CauiIty. AUditar
            airdin    amtty
            )cormtze, TeCas

            Dear   sirt




    _
                                              reoslpt+
:

                                                                 ,

                                          IselgPer, isuper-
                                          of bdul   funds~,
                                            ram mats, who


                                respeothill~ referred to.Akiole
                                1 Code of the State of Texas,
                                69s as rollowlY:

                                             State or any af-
                         Ai any distrlo$,  oountyi elty, pro-
                   alnat, sohbol dietriot,  or other mun~~lpal
                   Subdlvislon oi ~thia state, or any oitieer
                   or member of any States, distrlot, aounty,
                   dity', sahool dietriot or other ?nniolpaI
                   board, or judge or any oourt, created by
                   or under authority or any general or ape-
                   ala1 law of 'this State; or zany member of
                   the~Lagisl#xl%,    aha. appoint, or vote
                   for, or-oonfirn the kppointma3t to any
.


..-
  ;
-_. _..
   Eon. IL P. Jennings., Map 16* 1939, Page 2




       orrioe, position. clerkshlp, employaent or
        auty, 0r any person related within the seoond
       degree by arflnlty or within the third degree
       by aonaangnlnity to the person so appointing
       OT so votfng, or to any other member of any
       such board, the Leglsleture, or aourt bf which
       -mah person so appoint&g or voting may be a
       member, when the salary, fee8, or aompensa-
       tlen or. suoh appointee is to be paid far, dl-
       motly. or lndirsotly,  out or or imm publlo
       ruuas or it3433or office or any kind or o&n-
       aotar whatt3oever.* *

             'It has been repeats&   held by this Department
   that the above art10143 applies to the employment.@y the
  .oeuaty oeumisaloners or the dounty ooad.rMlone~s* oourt
  ofpersam    related to a imunty oo~sdoner     within the
   stat64,ds&mes of relatlogship~

              ,9he raat. that the persons eiuployed would be
‘~ paId fromxi band issuerather     than qurreat funds of t&e
   Wuaty would mke na-aiitsreaae, as,~manles ratied .fram
   a band. Lssus w    ,vblio .%uzulsyrithln ths aanteaplation
   Of the edxxtea.
                                                .
              IOU da not state~the rslationshbp between the..
   oottatyoamulsaioner and the persons ptOposed to be em-
   PlarW W hh        Bar your lnformatlon, we are enolasing
   a oopy of'an oplnlon'written by Honorable Soott Gqines,
   a former Assistant Attorney General, which very ably sets
   out the rules~ror deteqnlnlng the degrees or relationship.
                                          ..
                                  Yours very truly

                                       ~GXQXALOFTBXAS.